Citation Nr: 1223869	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  08-08 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether the appellant has standing to seek VA benefits to include service connection for cause of the Veteran's death.


ATTORNEY FOR THE BOARD

James Alsup, Counsel



INTRODUCTION

The Veteran served on active duty from September 1950 to September 1953 and from December 1953 to April 1955.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that denied the appellant's claim.  During the pendency of the claim, the appellant moved and the RO in Montgomery, Alabama, currently has jurisdiction of the claim.  The appellant disagreed and perfected an appeal.

In a July 2010 decision, the Board remanded the claim for further development.


FINDINGS OF FACT

The record includes no evidence that the appellant is the legal guardian of ANB and she lacks standing to seek benefits administered by VA.


CONCLUSION OF LAW

The claim for entitlement to service connection for cause of the Veteran's death must be dismissed due to lack of standing.  38 U.S.C.A. §§ 101(2), 107, 1521, 1542 (West 2002); 38 C.F.R. §§ 3.1, 3.7, 3.40, 3.57, 3.152, 3.203 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim on appeal was submitted by the appellant who seeks entitlement to service connection for death of the Veteran on behalf of a minor child, ANB.  The record shows that the Veteran died in October 1995 and that the cause of the Veteran's death was metastatic lung cancer.  The appellant essentially claimed that the Veteran was exposed to asbestos during active duty service and that such exposure was a principal cause of the Veteran's death.

The record shows that ANB was born in June 1989 and that the appellant was her mother.  The May 2006 claim application shows ANB's date of birth and a June 1995 VA record of contact with Veteran's spouse indicates that the Veteran and his spouse adopted their granddaughter; the appellant is the Veteran's daughter.  See birth certificate of appellant.  An Alabama court granted the Veteran's petition to adopt ANB in August 1994 while the Veteran and his wife were residents of Alabama.  See August 22, 1994, Final Decree on Adoption signed by Honorable L.W. Noonan, Judge of Probate, Mobile County, Alabama.

Under Alabama law, once the petition for adoption became final, the appellant had no legal rights with regard to ANB.  The Code of Alabama, 1975, § 26-10A-29, clearly states that a natural parent is relieved of any further obligation to the adoptee at the time the child is adopted.   See Corwin v. Corwin, 5 So.3d 1278 (Ala. Civ. App. 2008).  The Court in Corwin further noted that "[I]n other words, parental rights are terminated by adoption prior to or at the time of adoption, and this Court is not aware of any statute which allows termination of parental rights to be reversed."   The Alabama Supreme Court held that "[a]doption is not merely an arrangement between the natural and adoptive parents, but it is a status created by the state acting as parens patriae, the sovereign parent."  See Ex Parte Bronstein, 434 So. 2d 780, 781-82 (Ala. 1983); see also G.M. v. T.W., 75 So. 3d 1181 (Ala. Civ. App. 2011).

In the July 2010 remand, the Board directed VA, inter alia, to inform the appellant in writing that in order to successfully pursue the claim, she needed to provide evidence that she had a legal right to act on behalf of ANB.  The RO provided the appellant with such notice in letters dated August 2010 and August 2011.  In a memorandum of record dated September 21, 2011, the RO indicated that the appellant responded to the August 2011 letter and indicated that she had no proof to show she was ANB's legal guardian at any time after the 1994 adoption.

Thus, a review of the record reveals that there is no evidence showing that the appellant had legal standing to act as a guardian or representative of ANB.  Although she is the biological mother of ANB, Alabama law provides that the 1994 adoption judgment created a new legal status for ANB that terminated the appellant's parental rights and there is no evidence showing that she had the legal right to submit a claim for VA benefits on behalf of ANB.  Therefore, the Board finds that the appellant has had no standing to seek benefits administered by VA on ANB's behalf during the pendency of the claim, and that the claim is, therefore, void ab initio.

Generally, upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011).  In addition, VA must inform the appellant of the Veteran's service-connected disability at the time of his death, the information and evidence needed to substantiate a DIC claim based on a previously service-connected disability, and an explanation of the evidence needed to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

Although the Board observes that VA has provided such notice to the appellant, because the Board has found that dismissal of the claim is warranted due to lack of standing, any failure of VA to provide adequate notice would not have any impact on the claim and therefore there can be no prejudice to the appellant.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).   


ORDER

Entitlement to service connection for cause of the Veteran's death is dismissed.



____________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


